Opinion issued October 28, 2004














In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-04-00451-CR
          01-04-00452-CR
____________

JOSE MARTIN RODRIGUEZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause Nos. 956055 and 956099



 
MEMORANDUM  OPINION
               Appellant, Jose Martin Rodriguez, pleaded guilty to possession with intent
to deliver at least 400 grams of cocaine in cause number 956055 and to attempted
escape while under arrest in cause number 956099.  After preparation of a
presentence investigation report, the trial court assessed punishment at confinement
for 17 years and a $5000 fine in the controlled substance case and six months in state
jail in the attempted escape case.  We affirm.
               Appellant’s court-appointed counsel filed a brief concluding that the
appeals are wholly frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting
a professional evaluation of the record and demonstrating why there are no arguable
grounds of error to be advanced.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim.
App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.]
1992, pet. ref’d).
               The brief states that a copy was delivered to appellant, whom counsel
advised by letter of his right to examine the appellate record and file a pro se brief. 
See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30
days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeals are wholly frivolous.

               We affirm the judgments of the trial court.

                                                     PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).